 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7   Attorneys for Defendant
 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      EDWARD RALPH LIMONES,                             No. 1:17-cv-01511-EPG
11
                         Plaintiff,
12                                                      STIPULATION AND ORDER FOR THE
      v.                                                AWARD OF FEES UNDER THE EQUAL
13
                                                        ACCESS TO JUSTICE ACT
      NANCY A. BERRYHILL,
14    Acting Commissioner of Social Security,
                                                        (ECF No. 25)
15                       Defendant.
16
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
17
     counsel, subject to the approval of the Court, that the previously-filed Motion for Attorney’s Fees,
18
     filed February 19, 2019, shall be withdrawn, and that Plaintiff be awarded attorney fees and
19
     expenses under the EAJA in the amount of THREE THOUSAND FOUR HUNDRED
20
     SEVENTY-EIGHT dollars and THIRTY-EIGHT cents ($3,478.38). This amount represents
21
     compensation for all legal services rendered on behalf of Plaintiff, to date, by counsel in
22
     connection with this civil action, in accordance with 28 U.S.C. § 2412.
23
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
24
     attorney fees and expenses, and does not constitute an admission of liability on the part of
25
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
26
     from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
27
     EAJA attorney fees and expenses in connection with this action.
28
 1          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.

 3          Respectfully submitted February 20, 2019.

 4
     DATED: February 20, 2019                     /s/ Cyrus Safa
 5                                                CYRUS SAFA
                                                  Law Offices of Lawrence D. Rohlfing
 6                                                (as authorized by email)
                                                  Attorney for Plaintiff
 7
                                                  MCGREGOR W. SCOTT
 8
                                                  United States Attorney
 9
     DATED: February 21, 2019                     /s/ S. Wyeth McAdam
10                                                S. WYETH McADAM
                                                  Special Assistant United States Attorney
11

12                                                Attorneys for Defendant

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1                                              ORDER
 2              Pursuant to the above stipulation of the parties, IT IS HEREBY ORDERED that
 3   Plaintiff be awarded fees and expenses in the amount of $3,478.38 as authorized by 28 U.S.C. §
 4   2412(d).

 5
     IT IS SO ORDERED.
 6

 7      Dated:      February 21, 2019                       /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
